Citation Nr: 1827871	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-23 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial evaluation greater than 10 percent prior to August 17, 2016, and 30 percent thereafter, for depression.

2. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from September 1964 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2011 and February 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required to ensure complete evidentiary development prior to a Board decision in the instant appeal.  VA treatment records indicate that the Veteran routinely sought group therapy at VA facilities for his depression and anxiety.  Group therapy records dated prior to November 2015 have not been associated with the electronic claims file and, thus, are not available for the Board to review.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file.

The disposition of the Veteran's increased evaluation appeal may potentially affect his claim for entitlement to TDIU.  All issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the TDIU claim must be remanded to the AOJ in accordance with the holding in Harris.



Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file all outstanding VA treatment records.  Specifically, records related to group therapy for depression and anxiety that were generated by VA facilities prior to November 2015 must be obtained.  Efforts to obtain these records must be documented in the claims file and continue until it is reasonably certain that the records do not exist or that any further efforts to obtain the records would be futile. 

2. After completing the above, and any other development deemed necessary, including any examination(s) that may be indicated, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




